United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
U.S. POSTAL SERVICE, PENSACOLA
PROCESSING & DISTRIBUTION CENTER,
Pensacola, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul H. Felser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1928
Issued: February 11, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 1, 2008 appellant, through counsel, filed a timely appeal of an April 2, 2008
nonmerit decision of the Office of Workers’ Compensation Programs, denying his request for
reconsideration. Because more than one year has elapsed between the most recent merit decision
dated March 23, 2007 and the filing of the appeal, the Board lacks jurisdiction to review the
merits of his claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for a merit review of
his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 13, 2005 appellant, then a 49-year-old mail processing clerk, filed a traumatic
injury claim alleging that on May 18, 2005 he sustained a cut on his right index finger while
replacing flat tubs on an automated flat sorter machine. The Office accepted the claim for an

open wound with tendon, pyogenic granuloma post-trauma and, unspecified cellulites and
synovial cyst of the right finger.
On August 19, 2005 an excisional biopsy was performed on appellant’s right long finger
by Dr. David R. Chandler, an attending Board-certified orthopedic surgeon. On September 2,
2005 Dr. Chandler amputated appellant’s right long finger at the distal interphalangeal (DIP)
joint due to squamous cell carcinoma. The procedure was authorized by the Office. In an
October 20, 2005 report, Dr. Chandler stated that appellant suffered from right finger pain and
contracture.
In a February 9, 2006 work-capacity evaluation (Form OWCP-5c), Dr. Chandler stated
that appellant had reached maximum medical improvement. On June 1, 2006 he performed an
excisional biopsy of a mass on his right palm.
On May 10, 2006 appellant filed a claim for a schedule award.
On July 21, 2006 Dr. James W. Dyer, an Office medical adviser, reviewed appellant’s
case record. Dr. Dyer opined that appellant reached maximum medical improvement on
February 9, 2006. He determined that appellant sustained a 45 percent impairment of the right
middle finger based on Figure 16-7 on page 447 of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed. 2001).
By decision dated September 8, 2006, the Office granted appellant a schedule award for a
45 percent impairment for loss of use of the right middle finger. In an October 2, 2006 letter,
appellant, through counsel, requested an oral hearing before an Office hearing representative.
Following a January 25, 2007 hearing, appellant’s attorney contended in a March 2, 2007
letter that appellant continued to have residuals of his accepted employment-related conditions.
Counsel argued that he had not reached maximum medical improvement at the time of
Dr. Dyer’s rating and that continuing complications increased the permanent impairment to his
right hand. Counsel also argued that a conflict existed in the medical opinion evidence between
Dr. Chandler and Dr. Dyer as to the extent of permanent impairment of appellant’s right hand.
In an April 27, 2006 medical report, Dr. Chandler reiterated his prior diagnosis of
squamous cell carcinoma with a distal amputation of the right long finger. He stated that
appellant possibly sustained squamous cell carcinoma in the right hand. Appellant’s finger
contracture had resolved. Dr. Chandler recommended an excisional biopsy of the mass. He
related that appellant was only capable of sorting mail manually. Dr. Chandler noted his
February 2006 opinion that appellant had reached maximum medical improvement and stated
that he did not locate an impairment rating in his records. He delayed rating his impairment until
after the biopsy was performed. In a June 15, 2006 report, Dr. Chandler stated that a pathology
test demonstrated a fibromatosis mass in appellant’s right arm. He stated that appellant could
continue performing full-duty work sorting manual mail. Dr. Chandler opined that he had not
reached maximum medical improvement. In a July 13, 2006 report, he reiterated appellant’s
prior diagnoses of fibromatosis in the right hand and right finger pain.

2

By decision dated March 23, 2007, an Office hearing representative affirmed the
September 8, 2006 decision, finding that the evidence was insufficient to establish that appellant
had more than a 45 percent impairment of the right middle finger.
Appellant submitted duplicate copies of reports from Dr. Chandler. In a June 19, 2007
state workers’ compensation form, Dr. Chandler stated that appellant reached maximum medical
improvement on June 19, 2007. In a June 19, 2007 report, he reiterated that appellant sustained
squamous cell carcinoma. Dr. Chandler stated that appellant experienced pain in his right hand.
A June 1, 2006 pathology report of Dr. Andres Candela, a Board-certified pathologist, stated that
the mass in appellant’s right palm was fibromatosis. An October 5, 2007 authorization form
requested that appellant’s claim be expanded to include conditions such as, pseudosarcomatous
fibromatosis (proliferative) (subcutaneous) and localized superficial swelling, mass or lump of
the right finger.
By letter dated March 21, 2008, appellant, through counsel, requested reconsideration of
the March 23, 2007 decision. Counsel argued that appellant was not awarded the most favorable
impairment rating as a schedule award for a 9 percent impairment of the hand was greater than
the schedule award he received for a 45 percent impairment of the right middle finger. He stated
that Dr. Chandler indicated that other aspects of impairment existed which he could not evaluate.
Counsel contended that Dr. Dyer’s impairment rating was incomplete because he only
considered one aspect of impairment. Dr. Dyer failed to consider impairment due to abnormal
motion, strength loss of the finger and hand, deformity or any other disorders that may have
impacted appellant’s overall impairment rating. Counsel contended that additional development
of the claim was necessary to accept appellant’s claim for the conditions listed on the October 5,
2007 authorization request form and to perform a functional capacity evaluation as
recommended by Dr. Chandler.
In an August 22, 2007 report, Dr. Chandler stated that appellant sustained a 45 percent
impairment of the right long finger based on amputation of the DIP joint which represented a 9
percent impairment of the hand (A.M.A., Guides 442, Figure 16-3). He stated that the
impairment was not only due to loss of a portion of his right finger, but also due to pain and
sensitivity of the stump. Dr. Chandler recommended a functional capacity evaluation to define
some of the subtle loss of functions of appellant’s hand such as, pinch and grip strength and other
items which could not be measured in his office. Appellant submitted a copy of Figure 16-1a
from page 436 of the A.M.A., Guides which provided impairments for the hand.
In an April 2, 2008 decision, the Office denied appellant’s request for reconsideration. It
found that the evidence submitted was repetitious in nature and failed to establish clear evidence
of error and, thus, insufficient to warrant further merit review of its prior decisions.1

1

The Office’s use of the term clear evidence of error in its April 2, 2008 decision is a standard of review for
applications for reconsideration that are untimely filed, a standard that is not applicable in this case. See Alberta
Dukes, 56 ECAB 247 (2005).

3

LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,2 the Office’s regulation provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.3 To be entitled to a merit review of an
Office decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.4 When a claimant fails to meet one of the
above standards, the Office will deny the application for reconsideration without reopening the
case for review of the merits.
ANALYSIS
In a March 21, 2008 letter, appellant, through counsel, disagreed with the Office hearing
representative’s March 27, 2007 decision, finding that he did not have more than a 45 percent
impairment of the right middle finger. The relevant issue in the case, whether appellant has more
than a 45 percent impairment of the right middle finger, is medical in nature.
Counsel’s arguments that Dr. Dyer’s impairment rating was insufficient to serve as a
basis for appellant’s schedule award and request for additional development of the claim are not
new and relevant as they had been previously considered by the Office in reaching its final
decision on appellant’s schedule award claim. Evidence that repeats or duplicates evidence
already in the case record has no evidentiary value and does not constitute a basis for reopening a
case.5 The Board finds that counsel’s arguments do not constitute a basis for reopening
appellant’s claim for merit review.
Appellant submitted duplicate copies of Dr. Chandler’s February 9, June 1 and July 13,
2006 reports. Dr. Chandler’s June 19, 2007 report reiterated his prior diagnosis of squamous cell
carcinoma. This evidence was previously of record and addressed by the Office in its prior
decisions and, thus, does not constitute a basis for reopening appellant’s claim for merit review.6
Dr. Candela’s June 1, 2006 pathology report stated that appellant sustained fibromatosis.
Dr. Chandler’s June 19, 2007 state workers’ compensation form stated that appellant reached
maximum medical improvement on June 19, 2007. The October 5, 2007 authorization form
requested that appellant’s claim be expanded to include pseudosarcomatous fibromatosis
(proliferative) (subcutaneous) and localized superficial swelling, mass or lump of the right
2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of/ Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(1)-(2).

4

Id. at § 10.607(a).

5

James W. Scott, 55 ECAB 606, 608 n.4 (2004); Freddie Mosley, 54 ECAB 255 (2002).

6

Id.

4

finger. A copy of Figure 16-1a on page 436 of the A.M.A., Guides provided impairments for the
hand. While this evidence is new, it is not relevant to the issue of whether appellant sustained
more than a 45 percent impairment of his right middle finger. The Board has held that the
submission of evidence which does not address the particular issue involved in the case does not
constitute a basis for reopening the claim.7 The evidence submitted did not address the relevant
issue of whether appellant has more than a 45 percent impairment of the right middle finger. The
Board finds that this evidence does not constitute a basis for reopening appellant’s claim for
merit review.
Dr. Chandler’s August 22, 2007 report stated that appellant sustained a 45 percent
impairment of the right long finger based on amputation of the DIP joint which represented a 9
percent impairment of the hand (A.M.A., Guides 442, Figure 16-3). He related that the
impairment was not only due to loss of a portion of his right finger, but also due to pain and
sensitivity of the stump. Although Dr. Chandler’s report is new evidence, it is not relevant.
Under the Act, if only one digit (thumb or a finger) is impaired, the impairment percentage does
not extend to a larger unit, the hand or the upper extremity.8 The evidence of record establishes
that appellant only sustained impairment to one finger, the right middle finger. Further,
Dr. Chandler’s finding that appellant sustained a 45 percent impairment of the right middle
finger is not greater than the impairment for which he received a schedule award. For these
reasons, the Board finds that Dr. Chandler’s August 22, 2007 report does not constitute a basis
for reopening appellant’s claim for merit review.
The evidence submitted by appellant did not show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by the Office or constitute relevant and pertinent new evidence not previously considered by the
Office. As he did not meet any of the necessary regulatory requirements, the Board finds that he
is not entitled to further merit review.9

7

D. Wayne Avila, 57 ECAB 642 (2006).

8

5 U.S.C. § 8107(c)(17), (20).

9

See 20 C.F.R. § 10.608(b); Richard Yadron, 57 ECAB 207 (2005).

5

CONCLUSION
The Board finds that the Office properly denied appellant’s request for a merit review of
his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the April 2, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 11, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

